The information in this case charged the appellant with wrongfully having in his possession and carrying for the purpose of selling the same from the railroad station of the Orient Railroad to the railroad station of the town of Carmen in the county of Alfalfa, state of Oklahoma, certain malt liquors, to wit, beer. Counsel for appellant demurred to this information upon the ground that it charged two separate offenses. The information is not carefully drawn, but we think that the evident purpose of the pleader was to charge the appellant with the offense of illegally conveying malt liquor from one place in the state to another place in the state *Page 702 
and that this was reasonably apparent from the language of the information. A person cannot carry liquor from one place in the state to another place in the state without having such liquor in his possession. The fact that the information charged that appellant intended to sell the beer so carried was altogether unnecessary, and was therefore surplusage. The evidence in the case was conflicting, and if the witnesses for the state are to be believed, their testimony fully sustains the verdict of the jury. The charge of the court, if anything, was more favorable to the defendant than the law authorizes. The punishment of the defendant was assessed at a fine of $100 and imprisonment for a period of 30 days. The judgment of the lower court is affirmed.